Citation Nr: 9931917	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error was committed in an 
April 1995 rating decision denying service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO) which determined that an April 1995 rating 
decision denying service connection for the cause of the 
veteran's death was not clearly and unmistakably erroneous.  
The appellant has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  

In a February 1998 notice of disagreement, the appellant 
appears to raise a petition to reopen her claim for service 
connection for the cause of the veteran's death based on new 
and material evidence.  This matter has not been adjudicated 
by the RO and is not before the Board at this time.  Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995); 38 U.S.C.A. § 7105(a), 
(c), (d) (West 1991) ("Appellate review will be initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished . . . ."); 
38 C.F.R. § 20.200 (1996); see Shockley v. West, 11 Vet. App. 
208, 214 (1998); Black v. Brown, 10 Vet. App. 279, 284 
(1997); see also Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the issue 
of whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is referred 
to the RO for action as may be appropriate.  Godfrey, 7 Vet. 
App. at  409 (stating that Board did not err in referring 
claim to the RO where claim was not in appellate status).


FINDINGS OF FACT

1.  In an April 1995 rating decision, service connection was 
denied for the cause of the veteran's death from esophageal 
cancer as not shown to be etiologically related to alleged 
inservice Agent Orange exposure or to have otherwise 
originated during active service.  

2.  The appellant was notified in June 1995 of the April 1995 
rating decision; she did not appeal it and it became final.

3.  The appellant advances on appeal that the VA breached its 
duty to assist her in the development of her claim of 
entitlement to service connection for the cause of the 
veteran's death.  


CONCLUSION OF LAW

The appellant has not submitted a cognizable claim of clear 
and unmistakable error in the April 1995 rating decision 
denying service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R.§ 3.105(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination.  Absent 
such action, a rating determination is considered to be final 
and is not subject to review except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991).  
Title 38 of the Code of Federal Regulations (1999) provides, 
in pertinent part,

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was "clear 
and unmistakable error" must be based on the record and the 
law as it existed at the time of the challenged prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  See also Norris v. West, 12 Vet. App. 413, 419 
(1999).  A determination of clear and unmistakable error is 
dependent solely upon a review of that evidence which was 
before the adjudicator at the time of the challenged 
decision.  

In an April 1995 rating decision, service connection was 
denied for the cause of the veteran's death from esophageal 
cancer as not shown to be etiologically related to alleged 
inservice Agent Orange exposure or to have otherwise 
originated during active service.  The appellant was informed 
in writing of the adverse decision in June 1995.  She did not 
submit a notice of disagreement with the decision.  

In her August 1997 claim, the appellant advanced that the 
April 1995 rating decision was clearly and unmistakably 
erroneous as "inadequate effort" had been made to obtain 
the veteran's service medical records and the rating decision 
should have been "held up" until the veteran's service 
documentation had been obtained or reconstructed.  In her 
January 1998 notice of disagreement, the appellant asserted 
that information as to "laboratory methods" and technology 
"should have been disseminated to the medical profession" 
so that the etiology of the veteran's esophageal cancer could 
have been determined.  She advanced that she should have been 
advised by the VA of the need to obtain "the endoscopy with 
biopsy[,] cytology test results[,] or the blood levels of 2, 
3, 7, 8 TCDD."  

The Board observes that the appellant has not alleged either 
that the correct facts, as they were known at the time of the 
April 1995 rating decision, were not before the adjudicator 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  She advances only that the VA 
failed to obtain or to reconstruct the veteran's service 
medical records or to otherwise properly fulfill its duty to 
assist her in the development of her claim.  The Court has 
held that a breach of VA's duty to assist an appellant cannot 
form a basis for a claim of clear and unmistakable error in a 
prior final decision because such a breach creates only an 
incomplete rather than an incorrect record.  See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511, 523 (1997); Baldwin v. West, __ Vet. App. __, ___, 
No. 96-1170, slip op. at 18 (Sept. 7, 1999).  Therefore, the 
Board concludes that the veteran has not advanced a 
cognizable claim of clear and unmistakable error in the April 
1995 rating decision.  



ORDER

The benefit sought on appeal is denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 

